985 F.2d 574
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joan SHEEHAN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-16479.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 4, 1993.*Decided Feb. 8, 1993.

Appeal from the United States District Court for the Northern District of California;  No. CV-85-05952-CAL, Charles A. Legge, District Judge, Presiding.
N.D.Cal.
AFFIRMED.
Before ALARCON, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Appellant Joan Sheehan, a federal employee, filed a complaint in the district court against the United States, under the Federal Tort Claims Act, for intentional and negligent infliction of emotional distress.   The district court dismissed this action for lack of subject matter jurisdiction.   We affirm.


3
We have previously held that the comprehensive remedial scheme provided for federal employees in the Civil Service Reform Act deprives a federal court of subject matter jurisdiction to provide relief under the FTCA for a claim of emotional distress caused by retaliatory harassment.   Rivera v. United States, 924 F.2d 948, 952 (9th Cir.1991).   In  Saul v. United States, 928 F.2d 829 (9th Cir.1991), we expressly extended our holding in Rivera to the common law torts of intentional or negligent infliction of emotional distress.   Id. at 842.   Thus, the district court's ruling that it lacked jurisdiction to hear Sheehan's claims under the FTCA is faithful to the law of this circuit.


4
Sheehan argues that the United States waived its right to claim that the district court lacked subject matter jurisdiction.   This argument is frivolous.   Subject matter jurisdiction cannot be conferred on the federal courts by waiver.   Mitchell v. Maurer, 293 U.S. 237, 244 (1934).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3